ON THE MOTION FOR REHEARING.
Relator and respondents each filed a motion for *Page 157 
rehearing. Respondents argue that the whole of the statements made by Wilkins and Dresser was admissible, while relator contends that the whole of the statements should have been excluded on the ground of hearsay. Relator's contention has caused us to give the question considerable thought. The cases of Rice v. St. Louis, 65 S.W. 1002, 165 Mo. 636, and McDermott v. Hannibal  St. Joseph Ry. Co., 73 Mo. 516, seem, to some extent at least, to sustain relator's contention. Relator also argues that the case of O'Leary v. Scullin Steel Co., 303 Mo. 363,260 S.W. 55, l.c. 61 (3), by the court en banc, and cited in our principal opinion, is not in point. We have re-examined the case, and what was said may have been stated with more clarity, yet we are of the opinion that the case is in point. Perhaps we too ought to have been more specific in what we said on the question in our opinion, hence these comments on the motions for rehearing. In the case of Olson v. Seldovia Salmon Co.,88 Wash. 225, 152 P. 1033, l.c. 1036 (5), the Supreme Court of the State of Washington clearly applied the principle of law under discussion. The court there said:
"Counsel for appellant contend that the trial court erred in admitting, over their objection, certain testimony showing actual knowledge on the part of appellant's superintendent of the existence of the projecting shaft and the key thereon. With a view of so showing, and with the statement on the part of respondent's counsel that it was `simply to show knowledge,' a witness for respondent was asked and answered as follows:
"`Q. Were you ever at this particular place where this set screw was and this elbow of the key? A. Yes, I remember one occasion where three of us were together there. . . . Q. Now that was before Louie was hurt? A. Yes, sir. Q. How long before? A. It must have been about three weeks. Q. Now what did you, at that time, hear Mr. Southworth say to Mr. Whorf, the general manager? What did he say with reference to the set screw? A. He passed the remark that it is rather dangerous to have it uncovered. Q. To have what? A. To have that one running uncovered — without any covering on it. Q. And called his attention to these particular two things which you mention here? A. To the key and the set screw.'
"It is now argued that the admission of this evidence over the objection of counsel for appellant was hearsay, and was erroneous and prejudicial as such. In view of the fact that it was introduced, not for the purpose of showing that the projecting shaft and key were as claimed by respondent and were dangerous, but for the purpose of showing that appellant's superintendent had knowledge of the condition of the shaft and key, we think the evidence was not hearsay. . . .
"If counsel for appellant desired to have this testimony confined more definitely to the question of the superintendent's knowledge *Page 158 
of the condition there existing, and avoid having the possible effect of it being hearsay evidence upon the question of the existence of such condition, they had opportunity to request the court to instruct the jury accordingly. There is nothing in this record to indicate that any such request was made, nor even that the court did not so instruct the jury, the instructions of the court to the jury not being before us in this record. We conclude that no prejudicial error is shown in the admission of this evidence."
The result of the ruling in the Scullin Steel Company case is the same. So in this case, statements made by persons in charge of the kitchen, tending to show knowledge of the condition of the floor, were admissible only for the purpose of showing knowledge and not as proof of the condition itself. Respondents argue that at the trial relator did not seek to have the evidence limited to that purpose, but only made a general objection that the statements were hearsay; therefore, the trial court properly overruled the objections since a part of the statement of Lonnie Wilkins was admissible, and all of the statement of Miss Dresser, because she was at that time a defendant. That question is not before us because this is a certiorari proceeding and we are limited to dealing with a conflict. We said in the main opinion that the opinion of the Kansas City Court of Appeals, in justifying the admission of the whole of the statements on the ground that the statements tended to prove knowledge on the part of the persons to whom knowledge was important, was in conflict with controlling decisions of this court, a number of which were cited and quoted from in the main opinion. We also held, under the authority of the Scullin Steel Company case, that isolated portions of the statements were admissible to show knowledge, and therefore no conflict existed as to that. The McDermott case, cited by relator, was before this court on a second appeal. [See87 Mo. 285.] On that occasion this court changed its position, and the holding in that case is in harmony with our decision here and the Olson case, supra, as well as the Scullin Steel Company case. Note what this court said at page 300 of 87 Mo.
"If one were offered to testify that he heard another inform the superintendent of facts, showing the incompetency of an employee, it would be admissible as showing that the superintendent had knowledge of those facts, if the facts themselves were otherwise proved, but it would certainly be inadmissible to prove those facts. It would be but hearsay evidence as to the existence of the facts. It is upon the same principle that the admission of an agent of his knowledge of facts is competent to prove his knowledge of the facts, if the existence of such facts is otherwise proved; but it is incompetent to prove the existence of the facts."
That opinion was cited with approval, by this court, in the case of Bond v. St. Louis-San Francisco Railroad Co.,315 Mo. 987, 288 S.W. 777, l.c. 783, 784 (13). This court there said: *Page 159 
"There was evidence in the case tending to show that some of the piling were more or less rotten and the strength of the bridge diminished to that extent. If defendant had knowledge of that condition in time to have made renewals before the wreck occurred, that was a material fact. Its foreman's knowledge in that respect was its knowledge. Evidence tending to show such knowledge on the part of the foreman was therefore competent, whether offered directly for that purpose or for the purpose of impeachment. [Phillips v. Railroad, 211 Mo. 419, 441, 111 S.W. 109, 17 L.R.A. (N.S.) 1167, 124 Am. St. Rep. 786, 14 Ann. Cas. 742; McDermott v. Railway, 87 Mo. 285, 299.]"
The case of Rice v. City of St. Louis, supra, cited by relator, while apparently supporting relator's theory, is not in point because the court held in that case that the defendant, whose agent had made the statement tending to show knowledge of the defect, had no authority to remedy the situation and was not responsible for the condition. We have taken the trouble to investigate this question and find that authorities from outside of the state sustain our position. In the notes on page 315 of 131 American State Reports, we find the following:
"But there frequently occur cases in which acts and statementspost rem are evidence of facts entirely disconnected from the question of agency in the particular matter. The decisions upon this class of evidence are not uniform, but it has been held in a number of cases that under certain conditions, such statements of agents and officers may be introduced in evidence against the principal, not for the purpose of showing negligence, but only for the purpose of showing, or tending to show, knowledge and such acts and statements being admitted, their effect should be controlled by an instruction."
There is, of course, a conflict of authority upon this question. For a discussion of this see Hopkins v. Boyd (Ind.), 47 N.E. 480. Our Courts of Appeals have followed the rule announced by the Supreme Court of the State of Washington in the Olson case, supra. [See Fisher v. Pullman Co., 254 S.W. 114, l.c. 115 (2).] In view of the decisions in the case of McDermott v. Hannibal  St. Joseph Ry. Co., 87 Mo. 285, the Scullin Steel Company case and the Bond case, supra, we are compelled to hold that the rule of law announced by the opinion of the Court of Appeals, holding that "post rem statements of agents may be introduced in evidence against the principal for the purpose of showing or tending to show knowledge" is not in conflict with opinions of this court. The conflict exists only insofar as the opinion of the Court of Appeals justified the admission of evidence under this rule, which was proof of the negligence. This we pointed out clearly in the main opinion.
Attorneys for relator seem to be much alarmed. They state that such a rule would open the way to fraud. We see no such danger, *Page 160 
especially if we follow the ruling in the McDermott case,87 Mo. 285, supra, and the Olson case, supra, and limit the testimony to prove knowledge, and not as proof of the condition itself.
The motions for rehearing are overruled.